Case 4:19-cr-00175-ALM-CAN Document 1 Filed 07/18/19 Page 1 of 3 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                                                                 JUL 1 8 2019
                                     SHERMAN DIVISION                        Clerk, U,S. District Court
                                                                                  Texas Eastern


 UNITED STATES OF AMERICA §

v. § NO. 4:19CR ns
                                           § udge Mazzant
 CHRISTOPHER SCHRAEDER §

                                     INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                        Count One


                                                 Violation: 18 U.S.C. §1955
                                                 (Illegal Gambling Business)

         Beginning on a date unknown, in or about 2005 and continuing until on or about

February 7, 2019, in the Eastern District of Texas and elsewhere, the defendant

Christopher Schraeder, did conduct, finance, manage, supervise, direct and own all or

part of an illegal gambling business, to wit a gambling business involving sports betting,

which gambling business was a violation of the laws of the State of Texas to wit, Texas

Penal Code §§ 71.02 and 47.03, and which involved five or more persons who conducted,

financed, managed, supervised, directed and owned all or part of said illegal gambling

business, and which remained in substantially continuous operation for a period in excess

of thirty days and had a gross revenue of $2,000.00 in any single day.

In violation of 18 U.S.C. § 1955.




Indictment/Notice ofPenalty-Page 1
Case 4:19-cr-00175-ALM-CAN Document 1 Filed 07/18/19 Page 2 of 3 PageID #: 2



                NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

         As the result of committing a violation of 18 U.S.C. § 1955 as alleged in this

Information, the defendant shall forfeit to the United States of America pursuant to 18

U.S.C. § 982(a)(1)(c) and 28 U.S.C. § 2461 all property, real or personal, involved in the

offense or traceable to such property, including but not limited to the following:

         Cash Proceeds:

          1. $3,987.00 in gambling proceeds previously seized.

         2. $8,643.00 in gambling proceeds previously seized.

         3. $68,423.00 in gambling proceeds previously seized

         By virtue of the com i sion of the offense alleged in this Information, any and all

interest the defendant has in the above-described property is vested in the United States

and hereby forfeited to the United States.



                                                   Respectfully submitted,

                                                   JOSEPH D. BROWN
                                                   United States Attorney




Dated:                                  '//   //   "l     /     /    /V
                f M. ANDREW STOVER
                                                   Assistant United States Attorney
                                                   Texas Bar No. 19349300
                                                   101 East Park Blvd., Suite 500
                                                   Plano, TX 75074
                                                   Tel: (972) 509-1201
                                                   Fax: (972) 509-1209
                                                   andrew. stover@usdoi. gov




Indictment/Notice of Penalty - Page 2
Case 4:19-cr-00175-ALM-CAN Document 1 Filed 07/18/19 Page 3 of 3 PageID #: 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                             §
v.         §        NO.              4:19CR
                                       § Judge Mazzant
CHRISTOPHER SCHRAEDER §

                                     NOTICE OF PENALTY

                                          Count One

                          Violation: 18 U.S.C. § 1955

                          Penalty: A fine of not more than
                                      $250,000.00 or not more
                                      than twice the amount
                                      of criminally derived
                                      property involved in
                                      the transaction and/or
                                      imprisonment for not more
                                      than five (5) years; and a
                                      period of supervised
                                      release of not more than
                                      three (3) years.

                  Special Assessment: $100.00




Indictment/Notice ofPenalty-Page 3
